              Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 1 of 27



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

Parzenn Partners, LLC
                                                     CIVIL COMPLAINT FOR
                       Plaintiff,                    DECLARATORY AND
                                                     INJUNCTIVE RELIEF
     v.                                              UNDER THE
                                                     ADMINISTRATIVE
Kathy A. Baran, in her Official Capacity,            PROCEDURE ACT
Director of the California Service Center, U.S.
Citizenship and Immigration Services, U.S.      Case No. 19-11515
Department of Homeland Security;                No request for Jury Trial
Kenneth Cuccinelli, in his Official Capacity,
Acting Director, U.S. Citizenship and
Immigration Services, U.S. Department of
Homeland Security;
Kevin McAleenan, in his Official Capacity,
Acting Secretary, U.S. Department of
Homeland Security;
U.S. Citizenship and Immigration Services;
U.S. Department of Homeland Security,
                     Defendants.

                                    INTRODUCTION

1.        This civil action seeks declaratory and injunctive relief against Kathy A.

Baran, Director of the California Service Center, U.S. Citizenship and Immigration

Services (“USCIS”), U.S. Department of Homeland Security (“DHS”); Kenneth

Cuccinelli, Acting Director, USCIS; Kevin McAleenan, Acting Secretary, DHS;

USCIS; and DHS (collectively “the Government”) under the Administrative and

Procedure Act (“APA”), 5 U.S.C. § 701, et. seq.

                                             1
           Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 2 of 27




2.    On June 27, 2019, the Government unlawfully denied a Form I-129, Petition

for Nonimmigrant Worker, otherwise known as an H-1B visa petition, filed by

PARZENN PARTNERS, LLC (“Parzenn”), on behalf of employee, Mr. Dhvanish

Shah (“Mr. Shah”).

3.    Parzenn sought to lawfully and gainfully employ Mr. Shah for a three-year

period in H1-B status as an Operations Research Analyst/Consultant.

4.    USCIS arbitrarily and capriciously concluded that the position of Operations

Research Analyst/Consultant did not constitute a specialty occupation and denied

the H-1B petition.

5.    The Government’s unlawful, arbitrary, and capricious action affects the

immigration status of Mr. Shah, subjecting him to possible removal from the

United States and a bar to his re-entry for a period of 3 or 10 years. See Section

212(a)(9)(B) of the Immigration and Nationality Act (“INA”), 8 U.S.C. §

1189(a)(9)(B).

6.    This Court should hold unlawful and set aside the decision of USCIS and

declare that Mr. Shah meets the qualifications for an H-1B visa. See 5 U.S.C. §

706(2).

                                 JURISDICTION

7.    This case arises under INA § 101, 8 U.S.C. § 1101, et. seq., and the APA, 5

U.S.C. § 701, et. seq. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as a

                                          2
             Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 3 of 27




civil action arising under the laws of the United States. See generally Tapis Int’l v.

INS, 94 Supp. 2d. 172, 173 (D. Mass. 2000); see also Ore v. Clinton, 675 F. Supp.

2d. 217, 222 (D. Mass. 2009). This Court also has the authority to grant

declaratory relief under 28 U.S.C. §§ 2201-02, and injunctive relief under 5 U.S.C.

§ 702 and 28 U.S.C. §§ 1361-62. Alternatively, the Court has jurisdiction under 8

U.S.C. § 1252. The United States has waived sovereign immunity under 5 U.S.C.

§ 702.

8.       USCIS’s decision to deny Parzenn’s visa petition is a final agency decision

ripe for judicial review and Parzenn need not have sought an appeal before

USCIS’s Administrative Appeals Office (“AAO”) before invoking the jurisdiction

of this Court. See Ore, 675 F. Supp 2d at 223, citing Darby v. Cisneros, 509 U.S.

137, 153-54, 113 S. Ct. 2539 (1993); accord EG Enterprises, Inc. v. DHS, 467 F.

Supp. 2d 728, 733 (E.D. Mich. 2006) (government concurs that plaintiff need not

seek appeal before the AAO before filing action under the APA).

                                       VENUE

9.       Venue is proper before this Court pursuant to 28 U.S.C. § 1391(e) because

(1) this is a civil action in which Defendants are either employees or officers of the

United States, acting in their official capacity, or an agency of the United States;

(2) a substantial part of the events or omissions giving rise to the claim occurred in




                                           3
             Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 4 of 27




the District of Massachusetts, as Parzenn is a Massachusetts-based company; and

(3) there is no real property involved in this action.

                                      PARTIES

Plaintiff:

10.   Parzenn is a business advisory services firm that caters to small- and mid-

market business owners, providing them tools to generate new revenues and reduce

costs. Parzenn’s services include operations management, marketing analytics,

process audit and transformation, and due diligence. Parzenn is based in

Wellesley, Massachusetts, where it has two full-time domestic employees. It

employs two managers inside the United States and one manager who works

outside the United States.

11.   Parzenn filed two separate H-1B visa petitions on behalf of Mr. Shah, who is

a citizen and national of India lawfully present in the United States on a student

“F1 OPT” visa. From 1995 until 2010, Mr. Shah was a lawful permanent resident

of the United States. Mr. Shah relinquished his “green card” after spending

significant time overseas and acting in line with his intent to permanently reside

abroad.

Defendants:

12.   Defendant Kathy A. Baran is the Director of the California Service Center

(“CSC”). Among other responsibilities, the CSC adjudicates visa petitions on

                                           4
           Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 5 of 27




behalf of employers, such as the H-1B visa petition Parzenn filed. Defendant Ms.

Baran is sued in her official capacity.

13.   Defendant Kenneth Cuccinelli is the Acting Director of USCIS. As Acting

Director, Defendant Cuccinelli directs the administration of USCIS, which

oversees the issuance of visas along with its responsibility to implement the INA

and other immigration-related laws. Defendant Cuccinelli is responsible for

USCIS’s policies, practices and procedures, which include the delegated personnel

who adjudicated Parzenn’s H-1B visa petition. Defendant Cuccinelli is sued in his

official capacity.

14.   Defendant Kevin McAleenan is the Acting Secretary of DHS, the federal

agency overseeing many component agencies, including USCIS. In his official

capacity, Defendant McAleenan is responsible for the administration and

enforcement of the INA and immigration-related laws. Defendant McAleenan is

sued in his official capacity.

15.   Defendant USCIS is a component agency of DHS and shares responsibility

for the implementation of the INA and immigration-related laws of the United

States. USCIS is specifically tasked with the adjudication of immigration benefits,

which includes the adjudication of H-1B visa petitions.




                                          5
            Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 6 of 27




16.     Defendant DHS is a cabinet department of the United States federal

government overseeing many immigration-based component parts, such as USCIS,

Immigration and Customs Enforcement, and Customs and Border Protection.

                             LEGAL BACKGROUND

      A. The H-1B Visa

17.     An H-1B visa allows an alien to obtain temporary admission to the United

States to “perform services . . . in a specialty occupation.” INA §

101(a)(15)(H)(i)(b), 8 U.S.C. § 1101(a)(15)(H)(i)(b).

18.     To apply for the H1-B visa program, an employer must file a Labor

Condition Application (“LCA”) with the Department of Labor (“DOL”). The

DOL will qualify the offered position at one of four wage levels that may meet the

threshold for an H-1B qualifying position. See 8 U.S.C. § 1182(n).

19.      Once the DOL issues an LCA, a sponsoring employer must file a petition

that demonstrates, by a preponderance of the evidence, that: (1) the position

offered to the non-citizen qualifies as a “specialty occupation”; and (2) the non-

citizen is qualified to perform services in that occupation. 8 U.S.C. § 1184(c); 8

C.F.R. § 214.2(h)(4)(i)(B)(2)

20.     Pursuant to the INA definition, a “specialty occupation” means an

occupation that requires –

              (A) theoretical and practical application of a body of specialized
              knowledge; and
                                          6
           Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 7 of 27




               (B) attainment of a bachelor’s or higher degree in the specific
               specialty (or its equivalent) as a minimum for entry into the
               occupation in the United States.

8 U.S.C. § 1184(i)(1).

21.   Administrative regulations repeat the statutory definition of a “specialty

occupation” and provide a non-exhaustive list of fields as examples of specialty

occupations:

               Specialty occupation means an occupation which
               requires theoretical and practical application of a body of
               highly specialized knowledge in fields of human
               endeavor including, but not limited to, architecture,
               engineering, mathematics, physical sciences, social
               sciences, medicine and health, education, business
               specialties, accounting, law, theology, and the arts, and
               which requires the attainment of a bachelor's degree or
               higher in a specific specialty, or its equivalent, as a
               minimum for entry into the occupation in the United
               States.

8 C.F.R. § 214.2(h)(4)(ii).

22.   The regulations further provide that an occupation qualifies as a specialty

occupation if any one of four criteria is satisfied:

               (1) A baccalaureate or higher degree or its equivalent
               is normally the minimum requirement for entry into a
               particular position;

               (2) The degree requirement is common to the industry
               in parallel positions among similar organization or, in the
               alternative, an employer may show that its particular
               position is so complex or unique that it can be performed
               only by an individual with a degree;
                                            7
            Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 8 of 27




              (3) The employer normally requires a degree or its
              equivalent for the position; or

              (4) The nature of the specific duties are so specialized
              and complex that knowledge required to perform the
              duties is usually associated with the attainment of a
              baccalaureate or higher degree.

8 C.F.R. § 214.2(h)(4)(iii)(A) (emphasis added).

      B. “Cap-Exempt” H-1B Visa

23.     Congress has “capped” the total number of aliens who may be issued H-1B

visas at 85,000 per fiscal year. See 8 U.S.C. § 1184(g).

24.     The statutory cap contains limited exemptions. See 8 U.S.C. §§ 1184(g)(5),

(g)(7). Pursuant to 8 U.S.C. § 1184(g)(5)(A)-(B), the numerical limitation or cap

does not apply to a beneficiary who “is employed (or has received an offer of

employment) at an institution of higher education (as defined in section 101(a) of

the Higher Education Act of 1965 (20 U.S.C. 1001(a))), or a related or affiliated

nonprofit entity or is employed (or has received an offer of employment) at a

nonprofit research organization or a governmental research organization.”

25.     Beneficiaries of approved H-1B visas may be admitted temporarily to the

United States for up to a three-year term. INA §§ 1101(a)(15)(H)(i)(b), 214(c); 8

U.S.C. §§ 1101(a)(15)(H)(i)(b), 1184(c).




                                           8
          Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 9 of 27




                           FACTUAL BACKGROUND

26.   On or about January 18, 2019, Parzenn filed a Cap-Exempt H-1B petition on

behalf of Mr. Shah, seeking to employ him in a specialty occupation as an

Operations Research Analyst/Consultant. Exhibit A.

27.   On February 1, 2019, USCIS issued a Request for Evidence (“RFE”) finding

that, as a 50 percent equity holder in the company, Parzenn had not “sufficiently

established” Mr. Shah was an employee who could qualify as an H1-B beneficiary.

USCIS did not dispute that the intended position of Operations Research

Analyst/Consultant qualified as a specialty occupation. Exhibit A.

28.   On March 11, 2019, USCIS remained unpersuaded by the additional,

detailed evidence Parzenn submitted and denied the petition solely on the basis of

that Parzenn had failed to demonstrate a valid employer-employee

relationship. Exhibit A.

29.   On April 11, 2019, Parzenn filed a second Cap-Exempt H1-B petition that

included further evidence that it employed Mr. Shah. Exhibit B.

30.   In support of its petition, Parzenn presented: a company support letter

detailing the job duties, requirements, terms of employment, and Mr. Shah’s

qualifications; descriptive information about the company and its services;

evidence concerning the relationship between Parzenn and Babson College, and

Mr. Shah’s on site mentorship duties in furtherance of the mission of Babson

                                         9
          Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 10 of 27




College; and copies of Mr. Shah’s diplomas and official transcripts, demonstrating

he has earned a Master of Business Administration from Babson College and a

Bachelor of Commerce from NMIMS University in India. Exhibit B.

31.   On April 26, 2019, USCIS issued an RFE finding the evidence submitted

“insufficient to establish” (1) that Mr. Shah’s duties “directly and predominantly”

further the mission or purpose of Babson College; (2) a valid employer-employee

relationship; and (3) Mr. Shah’s position as an Operations Research

Analyst/Consultant qualified as a specialty occupation. Exhibit C.

32.   USCIS found “no apparent standard for how one prepares for a career” in

the position of Operations Research Analyst/Consultant and “no requirement for a

degree in a specific specialty.” Exhibit C.

33.   On June 13, 2019, Parzenn timely responded to the RFE with detailed

evidence that included:

         a. a detailed chart – spanning several pages – thoroughly
            breaking down each duty, the percentage of time spent on
            each duty, the education, experience, training, and special
            skills required to perform each duty, and how the
            educational requirements relate to the position.

         b. documentary examples of the typical specialized and
            complex knowledge required to complete the necessary
            duties;

         c. a legal memorandum explaining why the first criterion
            for an H-1B petition under 8 C.F.R. § 214.2(h)(iii)(A)(1)
            may be satisfied with evidence that a degree is normally
            required, but not always necessary;
                                         10
          Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 11 of 27




         d. job postings for Operations Research Analysts from the
            Department of Labor’s CareerOneStop, which
            demonstrated that Operations Research Analyst positions
            normally require a bachelor’s degree or higher;

         e. a seven-page page expert opinion from Professor Alan B.
            Eisner, Ph.D., Interim Dean for Graduate Programs in
            Management and Management Science at the Lubin
            School of Business at Pace University. After speaking
            with Parzenn management about Mr. Shah’s position,
            Professor Eisner concluded that Operations Research
            Analysis and Management “in and of themselves
            comprise highly specialized bodies of knowledge,
            admitting theoretical and practical application in
            specialized, unique, and complex positions … It is my
            opinion that the position requires at least a US Bachelor’s
            degree in Operations Research, Management, or related,
            or its equivalent” (emphasis added). Professor Eisner’s
            expert letter was accompanied by a letter of reference
            from John Byrne, Ph.D., Associate Dean of the Lubin
            School of Business, who confirmed that Professor Eisner
            is a highly qualified professor, authorized by Pace
            University to award credit for work experience.

         f. A legal memorandum showing that Dean Eisner’s expert
            opinion demonstrated that the offered opinion satisfied
            the (fourth) “specialized and complex” criterion for a
            specialty occupation at 8 C.F.R. § 214.2(h)(iii)(A).
            Exhibit D.

34.   On June 27, 2019, USCIS issued a decision denying Parzenn’s petition on

the sole basis that Parzenn did not demonstrate that the position of Operations

Research Analyst/Consultant constituted a specialty occupation. Exhibit E.




                                         11
          Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 12 of 27




35.   USCIS found that Mr. Shah’s position failed to meet the first criterion at 8

C.F.R. § 214.2(h)(iii)(A)(1) for a specialty occupation. It referenced the DOL’s

Occupational Outlook Handbook (“OOH”), stating:

             … although the OOH indicates that a bachelor’s degree
             is typically required for operations research analyst
             positions, the position is an occupation that does not
             normally require at least a baccalaureate level of
             education in a specific field … A wide range of
             educational backgrounds is suitable for the occupation.
             There is no apparent standard for how one prepares
             for a career as an operations research analyst … The
             requirements appear to vary by employer as to what
             course of study might be appropriate … Exhibit E.

36.   USCIS similarly concluded that Mr. Shah’s position failed to meet the fourth

“specialized and complex” criterion at 8 C.F.R. § 214.2(h)(iii)(A)(4). Exhibit E.

37.   USCIS found Professor Eisner’s expert opinion “not probative” because:

             the professor reached [his] conclusion by relying on
             [Parzenn’s] description of the position rather than any specific
             study of the position at [its] organization … there is no
             indication that the professor visited [Parzenn’s] business,
             observed [their] employees, interviewed them about the
             nature of their work, or documented the knowledge that
             they apply on the job … Exhibit E.

38.   USCIS also concluded that the “Level I” wage certified by the DOL

undercut Parzenn’s argument that an Operations Research Analyst/Consultant

position “is so specialized and complex that knowledge required to perform the

duties is usually associated with the attainment of a bachelor’s or higher degree.”

Exhibit E.
                                         12
          Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 13 of 27




                           STATEMENT OF CLAIMS

                                Count One:
   Violation of the Administrative Procedure Act, 5 U.S.C. § 701, et. seq.
 USCIS’s Prior Acceptance that Parzenn’s Offered Position Qualified as a
Specialty Occupation Demonstrates the Agency’s Implausible, Arbitrary and
                            Capricious Action

39.   Parzenn re-alleges and incorporates by reference herein all of the

allegations set forth above.

40.   The APA empowers this Court to set aside a final agency action where, as

here, the agency action is “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

41.    An arbitrary and capricious determination results where “the agency has

relied on factors which Congress has not intended it to consider, entirely failed to

consider an important aspect of the problem, offered an explanation for its decision

that runs counter to the evidence before the agency, or is so implausible that it

could not be ascribed to a difference in view or the product of agency expertise.”

Ore, 675 F. Supp. 2d at 224, quoting Motor Vehicle Mfrs. Ass'n v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 43, 103 S. Ct. 2856 (1983).

42.   In its June 27, 2019 decision, USCIS (1) arbitrarily disregarded and

misapprehended Parzenn’s evidence; (2) reached a decision that inexplicably

departed from its previous view of the materially indistinguishable evidence

relating to whether the position qualified as a specialty occupation; (3) entirely

                                          13
          Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 14 of 27




failed to discuss or otherwise demonstrate that it considered the material evidence;

and (4) offered implausible, cursory explanations in an attempt to justify its

preordained, unlawful action. Exhibit E.

43.   When Parzenn filed its first H-1B petition, USCIS accepted that Mr. Shah’s

position qualified as a specialty occupation; USCIS’s only objection related to

whether Parzenn and Mr. Shah had a bona fide employer-employee relationship.

Exhibit A.

44.   Only once Parzenn’s evidence overwhelmingly persuaded USCIS to find a

valid employment relationship – at great effort and considerable cost due to the

filing of a second H-1B petition – did the agency implausibly and irrationally

attempt to search for a new way to deny the second H-1B petition. Exhibits A, E.

45.   Despite raising no issue beforehand, USCIS concluded in its second decision

that the evidence presented no longer sufficed to show that the Operations

Research Analyst/Consultant position qualified as a specialty occupation.

Exhibit E.

46.   The Court should set aside this abject abuse of agency discretion.




                                         14
          Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 15 of 27




                                Count Two:
   Violation of the Administrative Procedure Act, 5 U.S.C. § 701, et. seq.
 USCIS Arbitrarily and Capriciously Found a Degree or its Equivalent is not
   Normally Required for Mr. Shah’s Position as an Operations Research
                                  Analyst

47.   Parzenn re-alleges and incorporates by reference herein all of the

allegations set forth above.

48.   USCIS arbitrarily and capriciously found that the current position offered to

Mr. Shah did not meet the first of four criteria for specialty occupation, namely

that “a baccalaureate or higher degree or its equivalent is normally the minimum

requirement for entry into the particular position.” 8 C.F.R. §

214.2(h)(4)(iii)(A)(1) (emphasis added). Exhibit E.

49.   First, USCIS misapprehended the OOH. USCIS only relied on the

following snippet of the OOH, relating to Operations Research Analysts:

             Although the typical educational requirement for entry-
             level positions is a bachelor’s degree, some employers
             may prefer to hire applicants with a master’s degree.
             Because few schools offer bachelor’s and advanced
             degree programs in operations research, analysts
             typically have degrees in other related fields. Exhibit E.

50.   Having failed to consider the complete language, USCIS arbitrarily

concluded that operations research “is an occupation that does not normally

require at least a baccalaureate level of education in a specific field …” (emphasis

added). Exhibit E.


                                         15
          Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 16 of 27




51.   A fair, complete and plain reading of the language refers to the specific

specialty degree required and equivalent degrees required for Operations

Research Analyst positions; the OOH specifically states, “[b]ecause few schools

offer bachelor’s and advanced degree programs in operations research, analysts

typically have degrees in other related fields” (emphasis added). Exhibits D, E.

52.   The complete language of the OOH provides:

            HOW TO BECOME AN OPERATIONS RESEARCH
            ANALYST

            Education

            Many entry-level positions are available for those with a
            bachelor’s degree. However, some employers may prefer
            to hire applicants with a master’s degree.

            Although some schools offer bachelor’s and advanced
            degree programs in operations research, some analysts
            have degrees in other technical or quantitative fields,
            such as engineering, computer science, analytics, or
            mathematics.

            Because operations research is based on quantitative
            analysis, students need extensive coursework in
            mathematics. Courses include statistics, calculus, and
            linear algebra. Coursework in computer science is
            important because analysts rely on advanced statistical
            and database software to analyze and model data.
            Courses in other areas, such as engineering, economics,
            and political science, are useful because operations
            research is a multidisciplinary field with a wide
            variety of applications (emphasis added). Exhibits D,
            E.



                                        16
          Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 17 of 27




53.   Since “[m]any entry-level positions are available for those with a bachelor’s

degree” and other employers prefer “applicants with a master’s degree,” it

rationally follows that such a degree is “normally” required for the position, thus

meeting the first criterion for an H-1B specialty occupation. See Next Generation

Tech, Inc. v. Johnson, 328 F. Supp. 3d 252, 267 (S.D.NY. 2017). (“this Court is at

a loss to see a ‘rational connection’ between the evidence indicating that

‘most computer programmers have a bachelor's degree’ and USCIS's determination

that ‘computer programmers are not normally required to have a bachelor's

degree.’), quoting Berrios v. Holder, 502 Fed. Appx. 100, 101 (2d Cir. 2012))

(emphasis in original).

54.   USCIS abused its discretion in irrationally finding otherwise.

55.   Second, even if it had considered the complete language of the OOH, USCIS

erroneously viewed the OOH as an exclusive, mandatory source of knowledge as

to what constitutes a specialty occupation for purposes of the INA. Exhibits D, E.

56.   The DOL’s own Bureau of Labor Statistics (“BLS”), tasked with publishing

and updating the OOH, has put forth its own disclaimer plainly stating the OOH

should not be interpreted as an absolute authority or be used for any legal purpose:

             Although these references were carefully compiled, the
             Bureau of Labor Statistics (BLS) has neither the
             authority nor the facilities to investigate the organizations
             or the information or publications made available to BLS.
             As a result, BLS cannot guarantee the accuracy of
             such information and the listing of an organization
                                          17
               Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 18 of 27




                   does not constitute in any way an endorsement or
                   recommendation by BLS, either of the organization
                   and its activities or of the information the
                   organization may supply… [The] OOH provides
                   a general, composite description of jobs and cannot be
                   expected to reflect work situations in specific
                   establishments or localities. The OOH, therefore, is
                   not intended to, and should never, be used for any
                   legal purpose… BLS has no role in establishing
                   educational, licensing, or practicing standards for any
                   occupation… The education information in
                   the OOH presents the typical requirements for entry
                   into the given occupation and does not describe the
                   education and training of those individuals already
                   employed in the occupation. In addition, education
                   requirements for occupations may change over time
                   and often vary by employer or state. Therefore, the
                   information in the OOH should not be used to
                   determine if an applicant is qualified to enter a
                   specific job in an occupation”1 (emphasis added).

57.       Despite this clear disclaimer, and clear acknowledgement by BLS that the

information contained in the OOH may be outdated or inaccurate, USCIS invoked

the OOH as an authoritative source that dictated the present outcome. Exhibits D,

E.

58.       The plain language of the OOH is revised every two years; real-time

updates are not provided. There is no rational reason for USCIS to solely rely

upon the stale recitation of required levels or types of education for a given field –




1
    This language is located at www.bls.gov/ooh/about/disclaimer.htm?view_full


                                                        18
          Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 19 of 27




particularly those which involve technology that evolves quickly – especially

where, as here, more updated, material evidence is proffered. Exhibits D, E.

                                  Count Three:
      Violation of the Administrative Procedure Act, 5 U.S.C. § 701, et. seq.
      USCIS Arbitrarily and Capriciously Disregarded Parzenn’s Probative
      Evidence that the Offered Position Constituted a Specialty Occupation

59.   Parzenn re-alleges and incorporates by reference herein all of the

allegations set forth above.

60.   USCIS arbitrarily rejected and misapprehended the complete record

evidence that, if considered in the aggregate, demonstrated well beyond a

preponderance of the evidence that the nature of the duties for an Operations

Research Analyst/Consultant required specialized and complex knowledge, and

thus satisfied the fourth criterion for an H-1B visa. See 8 C.F.R. §

214.2(h)(4)(iii)(A)(4). Exhibit E.

61.   In particular, USCIS irrationally disregarded the expert opinion of Professor

Eisner who assessed the Operations Research Analyst/Consultant position through

a comprehensive review and personal interview with Parzenn management.

Exhibit E.

62.   USCIS implausibly found that “[t]he professor reached [his] conclusion by

relying on [Parzenn’s] description of the position rather than any specific study of

the position at [its] organization … The professor does not demonstrate or assert

in-depth knowledge of [Parzenn’s] business operations or how the duties of the
                                         19
          Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 20 of 27




position would actually be performed … there is no indication that the professor

visited your business …” Exhibit E.

63.   Without citing any authority or record evidence to doubt the credibility of

Professor Eisner or justify its apparent view that a bona fide expert must conduct a

site visit in order for USCIS to credit that expert’s opinion, USCIS irrationally and

inexplicably disregarded Professor Eisner’s opinion as “not probative.” Exhibit E.

64.    Under the Federal Rules of Evidence (the stringencies of which do not

apply in immigration proceedings), “[a]n expert may base an opinion on facts or

data in the case that the expert has been made aware of or personally observed.”

Fed. R. Evid. 703 (emphasis added). In finding Professor Eisner’s expert opinion

“not probative,” USCIS erred, as it disregarded that Professor Eisner spoke with

Parzenn on the phone to research the position offered to Mr. Shah, to support his

opinion. Exhibits D, E.

65.   USCIS’s disregard of Professor Eisner’s expert opinion as “not probative”

constituted an abuse of discretion.

                                Count Four:
      Violation of the Administrative Procedure Act, 5 U.S.C. § 701, et. seq.
       USCIS Unlawfully Relied on DOL’s Proffered Wage Level to Deny
                            Parzenn’s H-1B Petition

66.   Parzenn re-alleges and incorporates by reference herein all of the

allegations set forth above.


                                         20
          Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 21 of 27




67.   USCIS abused its discretion in making the assertion that DOL’s “Level I”

wage for the offered position undercut Parzenn’s argument that an Operations

Research Analyst/Consultant position “is so specialized and complex that

knowledge required to perform the duties is usually associated with the attainment

of a bachelor’s or higher degree.” Exhibits D, E.

68.   USCIS’s reliance on the wage level constituted an arbitrary departure from

its own policy. The AAO has concluded:

            A position’s wage level designation certainly is relevant,
            but is not a substitute for determination that a proffered
            position meets the requirements of section 214(i)(1) of the
            Act. We assess each case on its merits. There is no inherent
            inconsistency between an entry-level position and a specialty
            occupation. For some occupations, the ‘basic understanding’
            that warrants a Level I wage may require years of study, duly
            recognized upon the attainment of a bachelor’s degree in a
            specific specialty. Most professionals start their careers in
            what are deemed entry-level positions. That doesn’t preclude
            us from identifying a specialty occupation.

Matter of B-C, Inc., ID #1139516 (AAO Jan. 25, 2018).

69.   It is well established that an “unexplained inconsistency in agency policy is

a reason for holding an interpretation to be an arbitrary and capricious change from

agency practice.” Encino Motorcars, LLC v. Navarro, ---- U.S. --, 136 S. Ct. 2117,

2126, 195 L. Ed. 2d 382 (2016) (internal citation omitted). USCIS’s decision

reflects an arbitrary and unexplained departure from the position of the AAO, and

thus should be set aside. Id.

                                        21
              Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 22 of 27




70.     Additionally, reliance on the DOL’s wage level constituted an ultra vires

action because it usurped the statutory and regulatory authority provided to DOL to

exclusively determine appropriate wage levels. 20 C.F.R. § 655.731(a)(2)(A).2

                                     Count Five:
        Violation of the Administrative Procedure Act, 5 U.S.C. § 701, et. seq.
          USCIS Unlawfully Used Boilerplate Language as a Substitute for
                            Meaningful, Rational Review

71.     Parzenn re-alleges and incorporates by reference herein all of the

allegations set forth above.

72.     USCIS’s use of boilerplate and conclusory statements reflects a failure of the

agency to conduct the requisite meaningful review and exercise proper discretion.

Exhibit E.

73.     In addressing Mr. Shah’s job duties and invoking the OOH, USCIS simply

listed the 11 duties; supplied no analysis of the complex tasks or knowledge

required to carry out each duty; immediately turned to the OOH; quoted from the

OOH; misinterpreted the OOH; and offered this conclusory sentence: “As a result,

the proffered position cannot be considered to have met this criterion.” Exhibit E.




2
  DOL defines Level 1 as follows:
         Level 1 (entry) wage rates are assigned to job offers for beginning level employees who have only basic
understanding of the occupation. These employees perform routine tasks that require limited, if any, exercise of
judgement. The tasks provide experience and familiarization with the employer’s methods, practices, and
programs. The employees may perform higher level work for training and developmental purposes. These
employees work under close supervision and receive specific instructions on required tasks and results
expected. Their work is closely monitored and reviewed for accuracy. Statements that the job offer is for a
research fellow, a worker in training, or an internship are indicators that a Level 1 wage should be considered.
(http://www.flcdatacenter.com/download/NPWHC_Guidane_Revised_11_2009.pdf) (emphasis added).
                                                        22
           Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 23 of 27




74.     Furthermore, USCIS seized on Mr. Shah’s DOL “Level I” wage; summarily

stated the wage fails to support an argument that a position is complex; selected a

description of a “Level I” wage from a 10-year-old DOL publication; used an entry

level role as faulty evidence that the position is not a specialty occupation; and

offered this conclusory sentence: “As such, you have not shown that this position

involves duties seen as either unique or complex so that only an individual with a

bachelor’s degree or higher in a specific specialty could perform them.” Exhibit

E.

75.     Finally, USCIS failed to provide any assessment of Professor Eisner’s

substantive conclusions; mentioned not a single sentence of Professor Eisner’s

expert opinion; put forth an arbitrary and illogical stance that an expert’s testimony

cannot be credited unless the expert conducts a site visit; and offered this

conclusory sentence: “Thus, USCIS discounts the advisory opinion as not

probative …” Exhibit E.

76.     By substituting boilerplate and conclusory statements for actual meaningful

review of a comprehensive petition, USCIS abused its discretion.

                                      Count Six:
            Violation of the Administrative Procedure Act, 5 U.S.C. § 705
      The Status and Rights of all Affected Parties should be Preserved Pending
                         Conclusion of Proper Agency Review

77.     Parzenn re-alleges and incorporates by reference herein all of the

allegations set forth above.
                                          23
           Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 24 of 27




78.   Pursuant to 5 U.S.C. § 705, this Court may issue all necessary and

appropriate process to postpone the effective date of an agency action or to

preserve the status or rights pending conclusion of the review proceedings.

79.   The denial of Parzenn’s H-1B petition will prevent the company from

employing Mr. Shah in the United States on critical ongoing projects.

80.   Postponing the effectiveness of the denial will not cause any harm

whatsoever to Defendants.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Parzenn Partners, LLC respectfully requests that

this Court grant the following relief:

      A.     Assume jurisdiction over this matter;

      B.     Hold unlawful and set aside USCIS’s decision denying the H-1B

      petition on behalf of Plaintiff on the grounds that the decision was arbitrary

      and capricious;

      C.     Enter an order requiring USCIS to approve the H-1B petition and

      application for a change of status in favor of Plaintiff;

      D.     Award to Plaintiff attorneys’ fees, costs, and interest as permitted by

      law; and




                                          24
          Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 25 of 27




     E.     Grant such further and other relief as may be just and proper.

                                      Respectfully submitted,

                                      Parzenn Partners, LLC, by their attorney,

                                      /s/Jesse M. Bless
                                      Jesse M. Bless (MA BBO # 660713)
                                      JEFF GOLDMAN IMMIGRATION LLP
                                      125 Washington Street, Ste. 204
                                      Salem, MA 01970
                                      (781) 704-3897
                                      Jesse@jeffgoldmanimmigration.com


Dated:      July 11, 2019




                                        25
          Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 26 of 27




                       CERTIFICATE OF COMPLIANCE

      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the

best of my knowledge, information, and belief that this complaint: (1) is not being

presented for an improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the

factual contentions have evidentiary support or, if specifically so identified, will

likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

                                        Parzenn Partners, LLC, by their attorney,

                                        /s/Jesse M. Bless
                                        Jesse M. Bless (MA BBO # 660713)
                                        JEFF GOLDMAN IMMIGRATION LLP
                                        125 Washington Street, Ste. 204
                                        Salem, MA 01970
                                        (781) 704-3897
                                        Jesse@jeffgoldmanimmigration.com



Dated:       July 11, 2019




                                          26
             Case 1:19-cv-11515 Document 1 Filed 07/11/19 Page 27 of 27




                                 LIST OF EXHIBITS

Exhibit A:     Copy of Final H-1B Decision I

Exhibit B:     Selected Portions of H-1B Petition II

Exhibit C:     Copy of RFE II

Exhibit D:     Copy of RFE Response II

Exhibit E:     Copy of Final Decision II




                                           27
